DETAILED ACTION
The response filed 1/20/22 is entered. Claims 1, 17, and 32 are amended. Claims 3, 8, 9, 19, 24, and 25 are cancelled. Claim 37 is new. Claims 1-2, 4-7, 10-18, 20-23, and 26-37 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 1/20/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 12-18, 20-23, 26, and 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gache, US-20190243152, in view of Kasazumi, US-20140198141, in view of Shimizu, US-20110164294, and in further view of Masson, US-20180095278.
In regards to claim 1 and the associated method claim 17, Gache discloses a three-dimensional (3D) display apparatus (Par. 0003 device for generating 3D images) comprising: an optical layer comprising a plurality of optical elements (Fig. 2, 25 diffuser with 24 scattering structure; Par. 0069 microlens array); a projector configured to scan a light onto the optical layer (Fig. 2, 22 scanning unit; Par. 0044-0045 scanning the scattering structure 24 as part of diffuser 25); and a processor configured to control a timing at which the projector scans the light onto the optical layer and generate a 3D image in a viewing space based on the timing at which the light is scanned onto the optical layer (Fig. 2, 50 control module; Par. 0046 light beam is controlled by the control module). 
Gache does not disclose expressly scan a plurality of color light; each of the plurality of color light is exclusively turned on by the projector to scan the plurality of color light; the projector scans the plurality of color light, wherein the optical layer comprises a holographic optical element (HOE) lens array provided on or inside a windshield of a vehicle, and wherein the projector is further configured to scan a single integrated light, generated based on the plurality of color light, directly on the HOE array linearly in a first direction of the HOE array.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the projector of Gache could be a laser color projector scanning the colors using time division as Kasazumi discloses. The motivation for doing so would have been “display a color image at a desired brightness without giving rise to color deviation” (Kasazumi Par. 0059).
Gache and Kasazumi do not disclose expressly the optical layer comprises a holographic optical element (HOE) lens array provided on or inside a windshield of a vehicle, and wherein the projector is further configured to scan a single integrated light, generated based on the plurality of color light, directly on the HOE array linearly in a first direction of the HOE array.
Shimizu discloses a HUD (Fig. 16) providing a holographic optical element (HOE) lens array provided on or inside a windshield of a vehicle (Fig. 16, 23 HOE; Par. 0181 HOE attached to inside of windshield).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that optical layer of Gache can include an HOE inside a windshield as Shimizu discloses. The motivation for doing so 
Gache, Kasazumi, and Shimizu do not disclose expressly the projector is further configured to scan a single integrated light, generated based on the plurality of color light, directly on the HOE array linearly in a first direction of the HOE array.
Masson discloses a holographic display (Par. 0015) comprising a projector is further configured to scan a single integrated light, generated based on the plurality of color light, directly on the HOE array linearly in a first direction of the HOE array (Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that Holographic display of Gache, Kasazumi, and Shimizu can utilize a collimated laser image projector in the manner of Masson. The motivation for doing so would have been to enable adjustment of the location of eyebox array (Masson Par. 0030).
Therefore, it would have been obvious to combine Kasazumi, Shimizu, and Masson with Gache to obtain the invention of claims 1 and 17.
In regards to claim 2 and the associated method claim 18, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose the processor is further configured to generate the 3D image based on virtual scanned pixels implemented by the plurality of color light scanned according to the timing (Gache Fig. 1, I virtual image; Gache Par. 0042 generating 3D virtual image; 
In regards to claim 4 and the associated method claim 20, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose the processor is further configured to generate the 3D image by controlling a plurality of light sources generating the plurality of color light based on a value of a scanned pixel corresponding to the timing at which the plurality of color light is scanned onto the optical layer (Gache Fig. 2, 21A light sources; Gache Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel; Kasazumi Par. 0059 a laser light projector displaying red green and blue using time division; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE). 
In regards to claim 5 and the associated method claim 21, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose the processor is further configured to generate the 3D image based on a direction of the plurality of color light according to a 27corresponding positional relationship between the plurality of optical elements and the virtual scanned pixels (Gache Fig. 1, I virtual image; Gache Par. 0042 generating 3D virtual image; Gache Par. 0067 forming pixels; Gache Par. 0046 light beam is controlled by the control module to present the image; Kasazumi Par. 0059 a laser light projector displaying red green and 
In regards to claim 6 and the associated method claim 22, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose the optical layer is further configured to refract or reflect a light of a first wavelength, and transmit a light of a second wavelength different from the first wavelength (Gache Fig. 2, 21A light sources; Gache Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel; the light of each monochromatic light source, i.e. having a particular wavelength, is transmitted through the scattering unit whereas ambient light, containing many wavelengths, and with other angles of incidence, can be reflected or refracted). 
In regards to claim 7 and the associated method claim 23, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose an optical parameter of the optical layer is determined based on a position of the projector and a position of the viewing space (Gache Par. 0092-0097 forming the image based on the focal lengths of the elements of the diffuser 25). 
In regards to claim 10 and the associated method claim 26, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose the HOE lens array is recorded to provide the 3D image in the viewing space based on a position of the projector and a position of the viewing space (Gache Fig. 2, 25 diffuser with 24 scattering structure; Gache Par. 0069 microlens array; Gache Par. 0092-0097 forming the image based on the focal lengths of the elements of the diffuser 25; Shimizu Fig. 16, 23 HOE; Shimizu Par. 0181 HOE attached to inside of windshield). 

In regards to claim 13 and the associated method claim 29, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose the at least one laser scanning module (Gache Fig. 2, 22 scanning unit) comprises: a plurality of laser light sources configured to output laser beams corresponding to the plurality of color light (Gache Fig. 2, 21A light sources; Gache Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel; Kasazumi Par. 0059 a laser light projector displaying red green and blue using time division; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE); a beam combiner configured to synthesize outputs of the plurality of laser light sources into a single integrated beam (Gache Fig. 2, 21B dichroic mirrors; Gache Par. 0045 forming a polychromic laser); and a scanning mirror configured to control a direction of the single integrated beam to scan the single integrated beam onto the optical layer (Gache Fig. 2, 23 movable mirror; Gache Par. 0045 moveable mirror scanning the diffuser 25 with 24 scattering structure; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE). 
In regards to claim 14 and the associated method claim 30, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose the 3D image comprises an integral 
In regards to claim 15, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose an immersion layer provided on the optical layer, wherein the immersion layer and the optical layer have a same refractive index (Gache Fig. 2, 27 substrate; Gache Par. 0062-0063 scattering structure and substrate are a singular part of a same material, i.e. same refractive index). 
In regards to claim 16, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose a compensating lens provided between the projector and the optical layer, wherein the compensating lens is configured to correct an image distortion (Gache Fig. 1, 30 image projecting device; Gache Par. 0039-0040 image projecting device can be a lens and directs, i.e. corrects, the image path to the partially transparent plate).
In regards to claim 31, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the 3D display method of claim 17 (Gache Fig. 2, 50 control module; Gache Par. 0050 memory).
In regards to claim 32, Gache discloses a three-dimensional (3D) display apparatus (Par. 0003 device for generating 3D images) comprising: a memory configured to store one or more instructions (Par. 0050 memory); and a processor (Fig. 2, 50, control module) configured to execute the one or more instructions to: obtain a first timing information associated with a first wavelength a light (Fig. 2, 21A light 
Gache does not disclose expressly scan the light with only the first wavelength onto an optical layer during a first timing period; scan the light with only the second wavelength onto the optical layer during a second timing period, wherein the optical layer comprises a holographic optical element (HOE) lens array provided on or inside a windshield of a vehicle, and wherein the projector is further configured to scan a single integrated light, generated based on the plurality of color light, directly on the HOE array linearly in a first direction of the HOE array.
Kasazumi discloses a holographic display (Par. 0002); a projector (Fig. 1, 101 light source; Par. 0035 laser light source); scan the light with only the first wavelength onto an optical layer during a first timing period (Par. 0059 scanning the colored light using time division); scan the light with only the second 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the projector of Gache could be a laser color projector scanning the colors using time division as Kasazumi discloses. The motivation for doing so would have been “display a color image at a desired brightness without giving rise to color deviation” (Kasazumi Par. 0059).
Gache and Kasazumi do not disclose expressly the optical layer comprises a holographic optical element (HOE) lens array provided on or inside a windshield of a vehicle, and wherein the projector is further configured to scan a single integrated light, generated based on the plurality of color light, directly on the HOE array linearly in a first direction of the HOE array.
Shimizu discloses a HUD (Fig. 16) providing a holographic optical element (HOE) lens array provided on or inside a windshield of a vehicle (Fig. 16, 23 HOE; Par. 0181 HOE attached to inside of windshield).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that optical layer of Gache can include an HOE inside a windshield as Shimizu discloses. The motivation for doing so would have been “to observe the image and the external image that are overlapping with each other” (Shimizu Par. 0183).
Gache, Kasazumi, and Shimizu do not disclose expressly the projector is further configured to scan a single integrated light, generated based on the 
Masson discloses a holographic display (Par. 0015) comprising a projector is further configured to scan a single integrated light, generated based on the plurality of color light, directly on the HOE array linearly in a first direction of the HOE array (Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that Holographic display of Gache, Kasazumi, and Shimizu can utilize a collimated laser image projector in the manner of Masson. The motivation for doing so would have been to enable adjustment of the location of eyebox array (Masson Par. 0030).
Therefore, it would have been obvious to combine Kasazumi, Shimizu, and Masson with Gache to obtain the invention of claim 32.
In regards to claim 33, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose the projector comprising: a scanning mirror configured to control a direction of the light (Gache Fig. 2, 23 movable mirror; Gache Par. 0045 moveable mirror scanning the diffuser 25 with 24 scattering structure); and a laser scanning module configured to output the light through the scanning mirror (Gache Fig. 2, 21A light sources; Gache Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel), wherein the laser scanning module is further configured to scan the light in a vertical direction or a horizontal direction (Gache Par. 0108-0113 scanning row by row). 

In regards to claim 35, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose the projector is further configured to turn on or turn off each of the plurality of color light onto the optical layer at non- overlapping time periods (Kasazumi Par. 0059 scanning the colored light using time division; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE).
In regards to claim 36, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose the projector is further configured to:9Appln. No.: 16/681,406 output a red laser beam at a first time period while refraining from outputting a green laser beam and a blue laser beam (Kasazumi Par. 0059 scanning the colored light using time division; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE); output the green laser beam at a second time period while refraining from outputting the red laser beam and the blue laser beam (Kasazumi Par. 0059 scanning the colored light using time division; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner 
In regards to claim 36, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose the projector is further configured to: scan the single integrated light to move in a second direction after the single integrated light is scanned in first direction of the HOE array (Gache Par. 0108-0113 scanning row by row; first a row is completed then the laser light moves back to the first column, i.e. a third direction opposite the first, and down a row, i.e. a second direction), and scan the single integrated light to move in a third direction opposite to the first direction (Gache Par. 0108-0113 scanning row by row; first a row is completed then the laser light moves back to the first column, i.e. a third direction opposite the first, and down a row, i.e. a second direction).
Claims 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gache, US-20190243152, Kasazumi, US-20140198141, Shimizu, US-20110164294, and Masson, US-20180095278, as combined above in regards to claim 1, in further view of Tam, US-20170255020.
In regards to claim 11 and the associated method claim 27, Gache, Kasazumi, Shimizu, and Masson, as combined above, do not disclose expressly the optical layer comprises a lens array coated with an optical coating layer having a transmittance which changes based on a wavelength of a visible light. 
Tam discloses a diffractive type lens array (Par. 0105) with an optical coating layer having a transmittance which changes based on a wavelength of a visible light (Par. 0107).

Therefore, it would have been obvious to combine Tam with Gache, Kasazumi, Shimizu, and Masson to obtain the invention of claims 11 and 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        2/7/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622